DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I (claims 1-14) in the reply filed on 07/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first illumination module (figure 1 and paragraph [0048]: e.g., The first illumination module, or the fluorescent excitation illumination module, includes, the first optical filter 2, the second optical filter 4, the parabolic reflector 5, and the first light source 6.) in claims 1, 2, and 3.
a second illumination module (figure 1 and paragraph [0048]: e.g., The second illumination module, or the bright field illumination module, includes the second light source 7, and the right-angle prism 12) in claims 1, 2, and 3.
a third illumination module (figure 1 and paragraph [0048]: e.g., The third illumination module, or the noncoherent illumination module, includes the third optical filter 8, third light source 9, the light diffuser film 10, and the light extraction plate 11.) in claims 1, 2, and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 49-78 are directed to Group II non-elected without traverse.  Accordingly, claims 49-78 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claims 1, 2, and 3 that the closest reference to Lei (US 2015/0363619) discloses a barcode reader comprising a targeting illumination system, a plurality of illumination systems, and a lens assembly may also comprise feature offset data. The feature offset data may be offsets between locations of a plurality of features projected by the targeting illumination system within a plurality of calibration image frames captured at different calibration distances. Fresquet et al (US 2015/0243024) discloses, in figure 1, the first lighting path comprises a light source, a second light source 60 and a spectral filter inserted into the illuminating beam.  A second lighting path 27 intended to produce lighting in reflection of the dark field type, wherein second lighting path comprises a light source and a spectral filter inserted into the illuminating beam. A third lighting path intended to produce lighting in transmission, wherein the third lighting path comprises a light source. Afanasyev et al (US 2010/0151474) discloses a multifunctional device for measuring fluorescence, luminescence and light transmission for diagnostics. A sample carrier is designed in the form of a biochip, cell, pan or microplate. The device comprises a first and second group of screens mounted behind the rear surface of a sample solid carrier. Light sources of the sample are provided with light-absorbing elements for suppressing light reflected from the front surface of the sample carrier and from screen surfaces. Kawasaki et al (US 2001/0003490) discloses a fluorescence illumination apparatus has a light source, a collector lens unit, and a reflecting member placed between the objective and the observation optical system unit at a position displaced from the optical axis of the objective to make light from the light source incident on the objective. An excitation filter is provided between the light source and the reflecting member.  Kurz et al (US 2018/0298318 submitted by IDS) discloses, in figure 3B, a microfluidic devices and systems comprising imaging device is configured to use at least two light sources. For example, a first light source can be used to produce structured light (e.g., via the light modulating subsystem) and a second light source can be used to provide unstructured light. The first light source can produce structured light for optically-actuated electrogenesis and/or fluorescent excitation, and the second light source can be used to provide bright field illumination. However, none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1, 2, and 3.
The prior art of record, taken alone or in combination, fails discloses or render obvious a multi-mode illumination system comprising all the specific elements with the specific combination including third illumination module, comprising: a light extraction plate including a light scattering structure disposed on a surface thereof; a third light source configured to emit light into the light extraction plate; a third optical filter; and a light diffuser film disposed between the third optical filter and the light extraction plate, wherein the light scattering structure extracts non-coherent light emitted from the third light source from the light extraction plate towards the sample holder, and wherein the first illumination module, the second illumination module, and the third illumination module are fixed relative to the sample holder in set forth of claims 1, 2, and 3; wherein dependent claims 4-8, 10, 13-14, 18-20, 22-27, 29, 35-37, 39-43, and 48 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 15, 17, 21, and 28 are allowable by virtue of dependency on the allowed claim 2, and wherein dependent claims 9, 11-12, 16, 30-34, 38, and 44-47 are allowable by virtue of dependency on the allowed claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 1, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886